NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0706n.06

                                         Case No. 10-6455                                    FILED
                                                                                        Jul 03, 2012
                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                             LEONARD GREEN, Clerk


 RICHARD A. THOMPSON,                                  )
                                                       )
        Plaintiff-Appellant,                           )
                                                       )       ON APPEAL FROM THE
                v.                                     )       UNITED STATES DISTRICT
                                                       )       COURT FOR THE WESTERN
 UGL UNICCO, UNICCO SERVICE                            )       DISTRICT OF TENNESSEE
 COMPANY, d/b/a UGL Unicco,                            )
                                                       )
        Defendants-Appellees.                          )
                                                       )
 _______________________________________

BEFORE: BATCHELDER, Chief Circuit Judge; NORRIS and STRANCH, Circuit Judges.

       ALICE M. BATCHELDER, Chief Judge. Appellant Richard A. Thompson is a diabetic

who worked for Appellee UGL Unicco. After UGL fired him in 2008, Thompson sued UGL for,

among other things, disability discrimination under the Americans with Disabilities Act, 42 U.S.C.

§ 12101 et seq. (“ADA”), and the Tennessee Disability Act, Tenn. Code Ann. § 8-50-103 (“TDA”).

At the close of discovery, UGL moved for summary judgment. Finding that Thompson had failed

to show that he was “disabled” under the ADA or the TDA, the district court granted UGL’s motion.

Thompson appealed, arguing that, with the facts construed in his favor, he had produced sufficient

evidence to create a jury question over whether he was disabled.

       After carefully reviewing the district court’s opinion, the briefs, and the record in this case,

we conclude that the district court did not err in granting summary judgment to UGL. As the district

court correctly set out the applicable law and correctly applied that law to the undisputed material
No. 10-6455, Thompson v. UGL Unicco, et al.



facts contained in the record, issuance of a full written opinion by the court would serve no

jurisprudential purpose.

        Accordingly, on the grounds stated in the district court’s well-reasoned opinion, we

AFFIRM the judgment of the district court.




                                              2